      Case 1:03-cr-00501-LAP Document 98
                                      97 Filed 01/06/21
                                               01/05/21 Page 1 of 1




          Law Office of Angus James Bell
                                    th
                   30 Wall Street, 8 Floor New York, New York 10005
                       Tel: (212) 804-5765 Fax: (718) 504-6351
                            Email: ajamesbelllaw@gmail.com

                                                             January 5, 2021
Via ECF
Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                       Re: United States v. Christian Del Rosario 03-cr-501-(LAP)

Dear Judge Preska:

       I am CJA appointed counsel for Mr. Christian Del Rosario and write this letter to
seek the appointment of Ms. Marisa Benton, Esq. as associate counsel to assist with the
review of voluminous medical records and preparation of his application for
compassionate release at a rate of $90 per hour.

        Ms. Benton is an experienced attorney who has been appointed under the CJA to
assist on numerous cases in the Southern and Eastern District of New York to review
voluminous discovery, review the same with clients, prepare legal memoranda and trial
preparation. She would be a valuable addition to the defense and will result in significant
cost savings to the Court.

         I further submit that such appointment is necessary for the effective representation
of this indigent defendant and is consistent with the statutory authority for the provision
of ancillary services in an appointed case. Counsel specifically requests approval for an
initial 50 hours at $90 hours without prejudice to seeking authority for additional time
should the review goes beyond the 50 hours.

        Thank you in advance for any and all consideration of this application. We will
await further instructions from the Court on this matter.


                                                      Respectfully submitted,


                                                   _______________________
                                                   A James Bell, Esq.
                                         SO ORDERED.
Cc: All counsel, by ECF
                                         Dated:      January 5, 2021
                                                     New York, New York

                                         ___________________________
                                         LORETTA A. PRESKA, U.S.D.J.
